Citation Nr: 0503796	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a herniated disc 
at the L4-L5 and L5-S1 levels, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO assigned a 20 percent disability evaluation for a 
herniated disc at L4-5 and L5-S1. 

In August 2003, the Board remanded the claim for further 
development.

The case has now been returned to the Board for further 
appellate review.


FINDINGS OF FACT

A herniated disc at L4-L5 and L5-S1 is manifested by no more 
than moderate functional impairment and moderate limitation 
of motion.

CONCLUSION OF LAW

A herniated disc at L4-L5 and L5-S1 is no more than 20 
percent disabling.  38 U.S.C.A. § 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Diagnostic Code 5293 (2003), Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a February 2004 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the veteran was notified that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
condition had gotten worse.  In the December 2000 statement 
of the case, the RO provided the veteran with the rating 
criteria under old Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  In the December 2002 
supplemental statement of the case, the RO provided the 
veteran with the revised rating criteria under Diagnostic 
Code 5293, effective from September 23, 2002 to September 25, 
2003.  In the October 2004 supplemental statement of the 
case, the veteran was provided with the new rating criteria 
for intervertebral disc syndrome under Diagnostic Code 5243, 
effective from September 26, 2003.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2004 VCAA letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency, including medical records 
from the military, VA hospitals, or from the Social Security 
Administration (SSA).  The veteran was notified that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, including records from state or local 
governments, private doctors or hospitals, or current or 
former employers.  The veteran was notified that he must 
provide enough information so that VA could request the 
records from the appropriate person or agency.  It was 
stressed that it was the veteran's responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records, and records from the SSA.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the February 2004 VCAA letter, under a heading 
entitled "What Do We Still Need From You," the veteran was 
requested to provide any evidence or information he had 
pertaining to his appeal.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for intervertebral disc 
syndrome.  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the Board must 
consider all versions.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective 
prior to September 26, 2003).

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2004). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a July 1987 rating decision, the veteran was granted 
service connection for herniated disc L4-5 and L5-S1, with a 
noncompensable disability evaluation under Diagnostic Code 
5293.  In a February 1988 rating decision, the veteran was 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5293.  The veteran filed a claim for an increased 
evaluation in October 1999.  In a December 2000 decision, the 
veteran was assigned a 20 percent disability evaluation under 
Diagnostic Code 5293.

In a September 1999 VA emergency room note, the veteran 
complained of low back pain since earlier that day after 
working on the car.  He reported that the pain was severe and 
that he could not sit down.  There was no radiation.  The 
veteran reported a history of chronic low back pain, and the 
last exacerbation was in May 1999, which was less severe.  
The examiner noted tender bilateral paraspinal lumbosacral 
muscles and decreased "ms" left leg secondary to pain.  The 
diagnostic impression was low back strain/sprain.

In an October 1999 statement, the veteran indicated that he 
had missed eight weeks of work in the prior year due to his 
back, and that he had constant pain.  

In a November 1999 VA outpatient treatment report, the 
veteran's back problems were noted to be stable, and that the 
veteran was not ready for surgery yet.  The veteran indicated 
that he was told to delay surgery until the quality of life 
was significantly affected.

In a February 2000 VA spine examination report, the veteran 
reported that he was self employed being involved in a 
profession in which he winds electric motors.  He reported 
using no braces, crutches, or canes.  The examiner noted that 
the veteran's current clinical picture was compromised by a 
one-week history of severe, left cervical radiculopathy for 
which he was under the care of Dr. A.  He was quite stiff and 
uncomfortable.  He stated that he had an average of two to 
three episodes of low back pain per year for which he would 
seek followup with the VA.  He stated that his symptoms would 
last two to three days, and that his symptoms were increasing 
over the prior year.  The examiner noted that specifically, 
the veteran denied any true lower extremity radicular 
symptoms and that he would occasionally get pain to the  
hamstrings in both legs but nothing distal to the knees.  He 
denied numbness to the feet and he denied difficulty 
controlling his bowel or bladder.

Upon physical examination, the examiner noted that the 
veteran was obviously uncomfortable.  Range of motion of the 
lumbar spine was not assessed because of the veteran's 
general compromised function.  Neurological evaluation of the 
lower extremities was unremarkable.  The diagnosis was 
herniated disc by history L4-5 and L5-1.  The examiner noted 
that the veteran exhibited symptoms more consistent with age-
related degenerative change in the lumbar spine than with 
herniated discs.  The examiner added that herniated discs 
typically show a clinical picture of radiculopathy but there 
was no evidence of a lumbar radiculopathy.  He noted that 
spina bifida occulta at S-1 as well as the S-1 lumbaralized 
vertebral body were congenital anomalies and were not related 
to any injury.  

In a June 2000 letter, Dr. H., a private orthopedic surgeon, 
noted that the veteran reported increased pain in the lower 
back, but denied any recent injury.  Examination of the lower 
back revealed tenderness particularly over the left erector 
spinalis muscles with associated spasms and pain with 
straight leg raising in the right leg at 40 degrees of 
elevation, and less painful on the left side.  Neurological 
examination of the lower extremities revealed some slight 
diminished left ankle jerk response and some diminished 
circumference size of the left calf musculature approximately 
one centimeter smaller than on the right leg.  There was no 
atrophy of the thigh muscles.  X-rays of the lumbar spine 
revealed a spina bifida of L5 and sacralization of L5 with 
narrowing of the L4/5 disc space.  The diagnosis was 
degenerative disc disease with herniated disc by history.  
The examiner remarked that the veteran appeared to be unable 
to perform any type of activities that would require any 
degree of bending, stooping, or lifting, and that it was 
doubtful that he could stand or walk for any significant 
amount of time.  

In an October 2000 letter, Dr. A., the veteran's private 
physician, stated that the veteran was a regular patient and 
that he suffered from a ruptured disc in the lumbar spine 
causing continuous lower back pain with bilateral leg 
weakness.  He noted that the veteran required a significant 
amount of pain medication and muscle relaxants in order to 
cope with the pain.  Dr. A. also noted that the veteran had a 
ruptured disc of the cervical spine, and that he was 
currently disabled from any employment and deserved extensive 
rehabilitation for his current problems.  

In an October 2000 VA examination report of the spine, the 
veteran reported that he normally worked repairing electric 
motors but that he had been unemployed since September 
because of worsening neck symptoms.  Upon physical 
examination, the veteran demonstrated significant restriction 
in range of motion of the lumbar spine and a portion of this 
was due to his significant discomfort in the neck and upper 
back.  Neurological evaluation revealed weakness in the toe 
extensors and ankle dorsiflexors.  He had a positive straight 
leg raising on the right, his reflexes were symmetrical and 
he had no atrophy.  X-rays of the lumbar spine showed some 
degenerative changes at L5-S1.  He had a lumbarized S-1 
segment with a spina bifida occulta at L-5, and the remainder 
of the evaluation was within normal limits.  The impression 
was herniated disc, lumbar spine by history, recurrent 
radiculopathy, right lumbar, work related herniated disc 
cervical spine with significant radicular symptoms.  In his 
remarks, the examiner stated that the veteran exhibited 
significant symptoms consistent with a lumbar radiculopathy.  
He was unable to work and had severe pain, and he had 
documented motor weakness.

In a January 2001 statement, the veteran indicated that he 
had been unable to work since February 2000.  He stated that 
he had muscle spasms in his back, and he had burning and 
numbing pains up his back and into his legs.  He stated that 
he was currently unemployed because of his back injury, and 
he could not pass a physical or make it to any job interview 
without severe pain.  

In a June 2001 VA outpatient treatment report, the veteran 
reported low back pain, and pain while coughing and sneezing.  
He was unable to sit in a chair comfortably.  He was able to 
bend forward or backward without any problems, but he had 
pain lying flat on his back or stomach.  He was able to walk 
one block before having to stop because of pain.  He denied 
loss of bowel or bladder control.  The veteran reported that 
the pain kept him awake most of the night.  The examiner 
noted that the veteran maintained good posture and had a 
normal gait.  Flexion was to 40 degrees, extension was to 20 
degrees, right lateral bending was to 20 degrees, left 
lateral bending was to 20 degrees, right rotation was to 20 
degrees, and left rotation was to 20 degrees.  The impression 
was spinal stenosis.  However, a VA outpatient treatment 
report from July 2001 noted that a myelogram showed no 
stenosis or root impingement.

An August 2001 private examination report noted that the 
veteran complained of constant throbbing in the lower back 
along with sharp shooting pain in his right leg.  The pain 
went from 4/10 to 10/10 especially when he had spasms.  The 
pain was aggravated by everything and nothing provided 
relief.  His low back pain radiated to both legs where he had 
numbness, and it was aggravated by any strenuous or 
repetitive activity.  He would get pain relief from frequent 
position changes.  He had been falling since February 2000 
when the pain was severe and when his knees would buckle.  
His last fall was a few days prior but he denied any injuries 
from the falls.  He denied any bowel or bladder problems.  
Upon examination, the examiner noted that there was palpable 
tenderness and spasms in the lumbar paravertebral region.  He 
noted that the veteran demonstrated exaggerated pain response 
out of proportion to any physical findings.  Straight leg 
raising was positive left at 30 degrees and right 35 degrees.  
Range of motion of the lumbar spine was flexion to 55 
degrees, extension to 20 degrees, lateral flexion right to 30 
degrees and lateral flexion left to 30 degrees.  The examiner 
noted that the effort was suboptimal.  Sensory examination 
was intact.  The examiner noted that the veteran needed 
assistance for bed mobility, transfer, and dressing.  He 
ambulated independently but staggers.  His static sitting 
balance was good but dynamic sitting and standing balance 
were variable to poor.  The impression was chronic low back 
pain, possible myofascial pain syndrome, lumbar region, and 
degenerative spine disease. 

A SSA disability determination indicated that the veteran was 
awarded Social Security benefits due to a primary diagnosis 
of cervical spondylosis and a secondary diagnosis of lumbar 
spine degenerative disc disease.

The Board finds that the above evidence indicates that the 
veteran does not warrant a higher evaluation under the old 
Diagnostic Code 5293, effective prior to September 23, 2002, 
since the evidence shows that he does not have a severe 
herniated disc at L4-L5 and L5-S1 with recurring attacks and 
intermittent relief.  Rather, his service-connected 
disability is no more than moderate, warranting no more than 
a 20 percent disability evaluation under old Diagnostic Code 
5293.  The examiner in the February 2000 examination report 
stated that the veteran exhibited symptoms more consistent 
with age-related degenerative change in the lumbar spine than 
with herniated discs, which typically show a clinical picture 
of radiculopathy.  This opinion is supported by the findings 
in June 2000, where the examiner gave a diagnosis of 
degenerative disc disease and a diagnosis of herniated disc 
by history only.  Similarly, in October 2000, the VA examiner 
gave a diagnosis of herniated disc, lumbar spine by history.  
That examiner also noted significant restriction of range of 
motion of the lumbar spine, a portion of which was due to 
significant discomfort in the neck and upper back due to a 
herniated disc of the cervical spine with significant 
radicular symptoms.  

The veteran complained of pain in the August 2001 private 
examination report, but the examiner found that the veteran 
demonstrated exaggerated pain response out of proportion to 
any physical findings.  The impression was degenerative spine 
disease.  Although the veteran's private physician stated in 
his October 2000 letter that the veteran suffered from a 
ruptured disc in the lumbar spine causing continuous lower 
back pain with bilateral leg weakness, the examination 
reports indicate that the veteran's back pain is due mainly 
to degenerative disc disease of the lumbar spine and a 
herniated disc of the cervical spine, rather than to a 
herniated disc at L4-L5 and L5-S1.  The veteran warrants no 
more than a 20 percent disability evaluation for herniated 
disc L4-L5 and L5-S1, for moderate disability with recurring 
attacks and moderate functional impairment.

The veteran does not warrant a higher evaluation under 
Diagnostic Code 5293, effective from September 23, 2002, to 
September 25, 2003.  Under this version of the Diagnostic 
Code, the veteran is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
disability evaluation.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no indication that the 
veteran was prescribed bed rest by a physician for the 
veteran's service-connected disability.  

Regarding separate evaluations for chronic orthopedic and 
neurologic manifestations, the rating schedule states that 
chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Although some radiculopathy has been noted, it is 
not clear that this is due to a herniated disc at L4-L5 and 
L5-S1.  Even if it is due to the service-connected herniated 
disc, there is no evidence of any paralysis of the sciatic 
nerve which would warrant a compensable evaluation under 
Diagnostic Code 8520.  Regarding range of motion, the veteran 
does not warrant a higher rating under Diagnostic Code 5292, 
for limitation of motion of the lumbar spine.  The veteran's 
herniated disc at L4-L5 and L5-S1 is currently rated as 20 
percent disabling.  In order to warrant a 40 percent 
disability evaluation, the next higher evaluation under 
Diagnostic Code 5292, there must be severe limitation of 
motion of the lumbar spine.  In June 2001, flexion was to 40 
degrees, extension was to 20 degrees, right lateral bending 
was to 20 degrees, right rotation was to 20 degrees, and left 
rotation was to 20 degrees.  By August 2001, flexion was to 
55 degrees, extension was to 20 degrees, right lateral 
flexion was to 20 degrees, and left lateral flexion was to 30 
degrees.  These findings, even with pain on motion, show no 
more than moderate limitation of motion, warranting no more 
than a 20 percent disability evaluation.

The veteran does not warrant a higher evaluation under the 
new Diagnostic Code for intervertebral disc syndrome, 
Diagnostic Code 5243, effective from September 26, 2003.  
Under the new Diagnostic Code, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A note to the Diagnostic Code 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  There is no indication that the veteran was 
prescribed bed rest by a physician.

Also under the new Diagnostic Code, the veteran would warrant 
a 40 percent disability rating for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  There is no 
indication that there is ankylosis of the spine.  Regarding 
forward flexion, it was to 40 degrees in June 2001 and it was 
to 55 degrees in August 2001.  Thus, it does not meet the 
criteria of 30 degrees or less for a 40 percent disability 
rating.

The above evidence indicates that the veteran warrants no 
more than a 20 percent disability evaluation under any 
version of the applicable rating criteria.  The veteran has 
consistently reported pain in the low back.  The Board finds 
this is taken into consideration in the 20 percent disability 
evaluation.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for a herniated disc at L4-L5 and L5-S1, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The RO, in the December 2000 statement of the case, found 
that the evidence did not show that this case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Although 
the veteran is currently unemployed, the SSA determination 
indicates that the veteran is disabled with a primary 
diagnosis of cervical spondylosis and secondary diagnosis of 
lumbar spine degenerative disc disease.  Further, in a letter 
dated March 8, 2000, Dr. A. stated that the veteran was 
unable to work due to a cervical spine disability.  The 
evidence shows that the veteran's service-connected herniated 
disc at L4-L5 and L5-S1 does not cause marked interference 
with employment.  The Board concludes that referral of this 
case to the Under Secretary or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation is not warranted.

ORDER

Entitlement to an increased evaluation for herniated disc at 
L4-L5 and L5-S1 is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


